

Exhibit 10.1


Advanced Micro Devices, Inc.
2017 Employee Stock Purchase Plan


(Amended and Restated on August 23, 2018)
 
1.
Purposes of the Plan



The purposes of this Advanced Micro Devices, Inc. 2017 Employee Stock Purchase
Plan (as it may be amended or restated from time to time, the “Plan”) are to
assist Eligible Employees of Advanced Micro Devices, Inc., a Delaware
corporation (the “Company”), and its Designated Subsidiaries in acquiring a
stock ownership interest in the Company pursuant to a plan that is intended, for
Eligible Employees subject to U.S. federal income tax, to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code,
and to help Eligible Employees provide for their future security and to
encourage them to remain in the employment of the Company and its Designated
Subsidiaries.


The Plan is comprised of two components: (a) the “423 Component,” pursuant to
which rights to purchase Common Stock that satisfy the requirements for an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code
(a “Qualified ESPP”) may be granted to Eligible Employees, and (b) the “Non-423
Component,” pursuant to which rights to purchase Common Stock under the Plan
that are not intended to satisfy such requirements may be granted to Eligible
Employees. The Company intends (but makes no undertaking or representation to
maintain) the 423 Component to qualify as a Qualified ESPP. The provisions of
the 423 Component, accordingly, will be construed in a manner that is consistent
with the requirements of Section 423 of the Code. Except as otherwise provided
in the Plan or determined by the Administrator, the Non-423 Component will
operate and be administered in the same manner as the 423 Component. In
addition, the Company may make separate Offerings under the 423 Component which
vary in terms (provided that such terms are not inconsistent with the provisions
of the Plan, the Offering Document or the requirements of a Qualified ESPP), and
the Company will designate which Designated Subsidiary is participating in each
separate Offering.


2.
Definitions and Construction



Wherever the following terms are used in the Plan they will have the meanings
specified below, unless the context clearly indicates otherwise.
 
(a)    “Administrator” means the Compensation and Leadership Resources Committee
of the Board or any of its delegates, including committees, administering the
Plan, in accordance with Section 11 of the Plan.
 
(b)    “Affiliate” means any corporation, partnership, joint venture or other
entity in which the Company holds an equity, profit or voting interest of more
than fifty percent (50%).
 
(c)    “Applicable Law” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
rights under this Plan are granted.
 
(d)    “Board” means the Board of Directors of the Company.
 
(e)    “Change of Control” means any of the following events, as determined by
the Administrator in its discretion:
 
(i)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including the securities beneficially owned by such



1



--------------------------------------------------------------------------------



Exhibit 10.1


person any securities acquired directly from the Company or any of its
Affiliates) representing more than twenty percent (20%) of either the then
outstanding shares of the Common Stock of the Company or the combined voting
power of the Company’s then outstanding voting securities;
 
(ii)
During any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a transaction described in clause (i) or (ii) of this
sentence) whose appointment, election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose appointment, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board;

 
(iii)
There is consummated a merger or consolidation of the Company or Subsidiary with
or into any other corporation, other than a merger or consolidation which would
result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding securities which represent immediately after
such merger or consolidation more than 50% of the combined voting power of the
voting securities of either the Company or the other entity which survives such
merger or consolidation or the parent of the entity which survives such merger
or consolidation; or

 
(iv)
The stockholders of the Company approve a plan of complete liquidation of the
Company and such plan of complete liquidation of the Company is consummated or
there is consummated the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 80% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.



Notwithstanding the foregoing: (y) no “Change of Control” will be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (z) “Change of Control” excludes the
acquisition of securities representing more than twenty percent (20%) of either
the then outstanding shares of the Common Stock or the combined voting power of
the Company’s then outstanding voting securities by the Company or any of its
wholly owned Subsidiaries, or any trustee or other fiduciary holding securities
of the Company under an employee benefit plan now or hereafter established by
the Company.
 
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
 
(g)    “Common Stock” means the common stock of the Company and such other
securities of the Company that may be substituted therefor pursuant to Section
8.
 
(h)    “Company” means Advanced Micro Devices, Inc., a Delaware corporation, or
any successor.
 
(i)    “Compensation” of an Eligible Employee means the gross base compensation
received by such Eligible Employee as compensation for services to the Company
or any Designated Subsidiary, but excluding overtime payments, sales
commissions, incentive compensation, bonuses, expense reimbursements, fringe
benefits and other special payments. The Administrator, in its sole discretion,
may, on a uniform and nondiscriminatory basis for each Offering, establish a
different definition of Compensation. Further, the Administrator shall have the
discretion to determine the application of this definition to Participants on
payrolls outside of the United States.




2



--------------------------------------------------------------------------------



Exhibit 10.1


(j)    “Designated Subsidiary” means any Subsidiary designated by the
Administrator as participating in either the 423 Component or the Non-423
Component in accordance with Section 11(c)(ii).
 
(k)    “Effective Date” means the date the Plan is adopted by the Board;
provided, however, that no Employee will have any rights under the Plan before
the first Offering Period, which will be determined by the Administrator in its
sole discretion.
 
(l)    “Eligible Employee” means an Employee (i) who does not, immediately after
any rights under this Plan are granted, own (directly or through attribution)
stock possessing 5% or more of the total combined voting power or value of all
classes of Common Stock and other stock of the Company, a Parent or a Subsidiary
(as determined under Section 423(b)(3) of the Code) and (ii) whose customary
employment is for five months or more in any calendar year. For purposes of the
foregoing sentence, the rules of Section 424(d) of the Code with regard to the
attribution of stock ownership will apply in determining the stock ownership of
an individual, and stock that an Employee may purchase under outstanding options
will be treated as stock owned by the Employee; provided, however, that the
Administrator may determine in its discretion that an Employee will not be
eligible to participate in an Offering if: (x) such Employee is a highly
compensated employee within the meaning of Section 423(b)(4)(D) of the Code;
and/or (y) such Employee has not met a service requirement designated by the
Administrator pursuant to Section 423(b)(4)(A) of the Code (which service
requirement may not exceed two years); and/or (z) such Employee is a citizen or
resident of a foreign jurisdiction and the grant of a right to purchase Common
Stock under the Plan to such Employee would be prohibited under the laws of such
foreign jurisdiction or the grant of a right to purchase Common Stock under the
Plan to such Employee in compliance with the laws of such foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the Code, as
determined by the Administrator in its sole discretion; provided, further, that
any exclusion in clauses (x), (y) or (z) will be applied in an identical manner
to all Participants of each Offering under the 423 Component, in accordance with
Treasury Regulation Section 1.423-2(e). In the case of individuals who perform
services for the Company or a Designated Subsidiary in jurisdictions in which
local law prohibits the Company from discriminating in its granting of benefits
on the basis of number of hours worked, the determination of who is an Eligible
Employee will be made without regard to the number of hours worked. Furthermore,
in the case of the Non-423 Component, an Eligible Employee (or group of Eligible
Employees) may be excluded from participation in an Offering if the
Administrator has determined, in its sole discretion, that participation of such
Eligible Employee(s) is not advisable or practicable for any reason.


(m)    “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Designated Subsidiary.
“Employee” does not include any director of the Company or a Designated
Subsidiary who does not render services to the Company or a Designated
Subsidiary as an employee within the meaning of Section 3401(c) of the Code. For
purposes of the Plan, the employment relationship will be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-1(h)(2). Where the period of leave exceeds three (3)
months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated on the first day immediately following such three (3)-month period,
unless provided otherwise under Applicable Law. For purposes of clarity, the
term “Employee” will not include the following, regardless of any subsequent
reclassification as an employee by the Company or a Designated Subsidiary, any
governmental agency, or any court: (i) any independent contractor; (ii) any
consultant; (iii) any individual performing services for the Company or a
Designated Subsidiary under a purchase order, a supplier agreement or any other
agreement that the Company or a Designated Subsidiary enters into for services;
(iv) any individual classified by the Company or a Designated Subsidiary as
contract labor (such as contractors, contract employees, job shoppers),
regardless of length of service; and (vi) any leased employee. The Administrator
will have exclusive discretion to determine whether an individual is an Employee
for purposes of the Plan.
 
(n)    “Enrollment Date” means the first Trading Day of each Offering Period.
 
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(p)    “Fair Market Value” means the value of a Share on a particular date
determined by such methods or procedures as may be established by the
Administrator. Unless otherwise determined by the Administrator, the Fair Market
Value of Common Stock as of any date is the closing price for the Common Stock
as reported on the


3



--------------------------------------------------------------------------------



Exhibit 10.1


Nasdaq Stock Market (or on any other national securities exchange on which the
Common Stock is then listed) for that date or, if no closing price is reported
for that date, the closing price on the immediately preceding date for which a
closing price was reported.
 
(q)    “Offering” has the meaning given to such term in Section 4(a).


(r)    “Offering Document” has the meaning given to such term in Section 4(a).
 
(s)    “Offering Period” has the meaning given to such term in Section 4(a).
 
(t)    “Parent” means any corporation, other than the Company, in an unbroken
chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
 
(u)    “Participant” means any Eligible Employee who has executed a subscription
agreement and been granted rights to purchase Common Stock pursuant to the Plan.
 
(v)    “Plan” means this Advanced Micro Devices, Inc. 2017 Employee Stock
Purchase Plan, as it may be amended from time to time.
 
(w)    “Purchase Date” means the last Trading Day of each Offering Period.
 
(x)    “Purchase Price” means the purchase price designated by the Administrator
in the applicable Offering Document (which purchase price will not be less than
85% of the Fair Market Value of a Share on the Enrollment Date or on the
Purchase Date, whichever is lower); provided, however, that, in the event no
purchase price is designated by the Administrator in the applicable Offering
Document, the purchase price for the Offering Periods covered by such Offering
Document will be 85% of the Fair Market Value of a Share on the Enrollment Date
or on the Purchase Date, whichever is lower; provided, further, that the
Purchase Price may be adjusted by the Administrator pursuant to Section 8(a) and
will not be less than the par value of a Share.
 
(y)    “Qualified ESPP” has the meaning given to such term in Section 1.


(z)    “Securities Act” means the Securities Act of 1933, as amended.
 
(aa)    “Share” means a share of Common Stock.
 
(bb)    “Subsidiary” means any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain; provided, however, that a limited liability company or
partnership may be treated as a Subsidiary to the extent either (i) such entity
is treated as a disregarded entity under Treasury Regulation Section
301.7701-3(a) by reason of the Company or any other Subsidiary that is a
corporation being the sole owner of such entity, or (ii) such entity elects to
be classified as a corporation under Treasury Regulation Section 301.7701-3(a)
and such entity would otherwise qualify as a Subsidiary.
 
(cc)    “Trading Day” means a day on which national stock exchanges in the
United States are open for trading.
 
3.
Shares Subject to the Plan

 
(a)    Number of Shares. Subject to Section 8, the aggregate number of Shares
that may be issued pursuant to rights granted under the Plan is fifty million
(50,000,000) Shares. If any right granted under the Plan terminates for any
reason without having been exercised, the Common Stock not purchased under such
right will again become available for issuance under the Plan.


4



--------------------------------------------------------------------------------



Exhibit 10.1


 
(b)    Stock Distributed. Any Common Stock distributed pursuant to the Plan may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
stock or Common Stock purchased on the open market.
 
4.
Offering Periods; Offering Documents; Purchase Dates



(a)     Offering Periods. The Administrator may from time to time grant or
provide for the grant of rights to purchase Common Stock under the Plan to
Eligible Employees (an “Offering”) during one or more periods (each, an
“Offering Period”) selected by the Administrator. The terms and conditions
applicable to each Offering Period will be set forth in an “Offering Document”
adopted by the Administrator, which Offering Document will be in such form and
will contain such terms and conditions as the Administrator will deem
appropriate and will be incorporated by reference into and made part of the Plan
and will be attached hereto as part of the Plan. The provisions of separate
Offering Periods under the Plan need not be identical.
 
(b)    Offering Documents. Each Offering Document with respect to an Offering
Period will specify (through incorporation of the provisions of this Plan by
reference or otherwise):
 
(i)
the length of the Offering Period, which period will not exceed twenty-seven
(27) months;

 
(ii)
the maximum number of Shares that may be purchased by any Eligible Employee
during such Offering Period, to be determined by the Administrator as set forth
in Section 5(e); and

 
(iii)
such other provisions as the Administrator determines are appropriate, subject
to the Plan.

 
5.
Eligibility and Participation

 
(a)    Eligibility. Any Eligible Employee who is employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering Period is
eligible to participate in the Plan during such Offering Period, subject to the
requirements of this Section 5 and the limitations imposed by Section 423(b) of
the Code.
 
(b)    Enrollment in Plan.
 
(i)
Except as otherwise set forth in an Offering Document or determined by the
Administrator, an Eligible Employee may become a Participant in the Plan for an
Offering Period by delivering a subscription agreement to the Company by such
time prior to the Enrollment Date for such Offering Period (or such other date
specified in the Offering Document) designated by the Administrator and in such
form as the Company provides.

 
(ii)
Each subscription agreement will designate a whole percentage of such Eligible
Employee’s Compensation to be withheld by the Company or the Designated
Subsidiary employing such Eligible Employee on each payday during the Offering
Period as payroll deductions under the Plan. The percentage of Compensation
designated by an Eligible Employee as payroll deductions may not be less than
one percent (1%) and may not be more than twenty five percent (25%), or such
lower limit as may be set by the Administrator for the Offering Period. The
payroll deductions made for each Participant will be credited to an account for
such Participant under the Plan and will be deposited with the general funds of
the Company, unless required otherwise under Applicable Law.

 
(iii)
A Participant may decrease (but not increase) the percentage of Compensation
designated in his or her subscription agreement, subject to the limits of this
Section 5(b), or may suspend his or her payroll deductions, at any time during
an Offering Period; provided, however, that the Administrator may limit the
number of changes a Participant may make to his or her payroll deduction
elections during each Offering Period in the applicable Offering Document (and
in the absence of any specific designation by the Administrator, a Participant
will be allowed one (1) decrease to or suspension of his or her payroll
deduction elections during each Offering Period).



5



--------------------------------------------------------------------------------



Exhibit 10.1


Any such decrease or suspension of payroll deductions will become effective as
soon as reasonably practicable after the Company’s receipt of the Participant’s
new subscription agreement and, to the extent possible, within the Offering
Period in which it is requested by the Participant. In the event a Participant
suspends his or her payroll deductions, such Participant’s cumulative payroll
deductions prior to the suspension will remain in his or her account and will be
applied to the purchase of Shares on the next occurring Purchase Date and will
not be paid to such Participant unless he or she withdraws from participation in
the Plan pursuant to Section 7.


(i)Except as otherwise set forth in an Offering Document or determined by the
Administrator, a Participant may participate in the Plan only by means of
payroll deduction and may not make contributions by lump sum payment for any
Offering Period, unless required otherwise under Applicable Law.
 
(c)    Payroll Deductions. Except as otherwise provided in the applicable
Offering Document, payroll deductions for a Participant will commence on the
first payroll following the Enrollment Date and will end on the last payroll in
the Offering Period to which the Participant’s authorization is applicable,
unless sooner terminated by the Participant as provided in Section 7 or
suspended by the Participant or the Administrator as provided in Section 5(b)
and Section 5(e), respectively.
 
(d)    Effect of Enrollment. A Participant’s completion of a subscription
agreement will enroll such Participant in the Plan for each subsequent Offering
Period on the terms contained therein until the Participant either submits a new
subscription agreement, withdraws from participation under the Plan as provided
in Section 7 or otherwise becomes ineligible to participate in the Plan.
 
(e)    Limitation on Purchase of Common Stock. In connection with each Offering
Period, the Administrator, in its sole discretion, may, on a uniform and
nondiscriminatory basis, specify:
 
(i)
A maximum number of Shares that may be purchased by any Participant on any
Purchase Date during such Offering Period, which, in the absence of a lower
specification by the Administrator, will be fifteen thousand (15,000) Shares;
and

 
(ii)
A maximum aggregate number of Shares that may be purchased by all Participants
on any Purchase Date during an Offering Period, which, in the absence of a lower
specification by the Administrator, will be ten million (10,000,000) Shares.



If the aggregate number of Shares issuable upon exercise of purchase rights
during the Offering Period would exceed any such maximum aggregate number, then,
in the absence of any Administrator action otherwise, the maximum aggregate
number of Shares will be allocated on a pro rata basis according to each
Participant’s accumulated payroll deduction (rounded down to the nearest whole
Share). An Eligible Employee may be granted rights under the Plan only if such
rights, together with any other rights granted to such Eligible Employee under
“employee stock purchase plans” of the Company, any Parent or any Subsidiary, as
specified by Section 423(b)(8) of the Code, do not permit such employee’s rights
to purchase stock of the Company or any Parent or Subsidiary to accrue at a rate
that exceeds twenty five thousand dollars (US$25,000) of the Fair Market Value
of such stock (determined as of the first day of the Offering Period during
which such rights are granted) for each calendar year in which such rights are
outstanding at any time. This limitation will be applied in accordance with
Section 423(b)(8) of the Code.
 
(f)    Decrease or Suspension of Payroll Deductions. Notwithstanding the
foregoing, to the extent necessary to comply with Section 423(b)(8) of the Code
and Section 5(e) or the other limitations set forth in this Plan, a
Participant’s payroll deductions may be suspended by the Administrator at any
time during an Offering Period. The balance of the amount credited to the
account of each Participant that has not been applied to the purchase of Shares
by reason of Section 423(b)(8) of the Code, Section 5(e) or the other
limitations set forth in this Plan will be paid to such Participant in one lump
sum in cash as soon as reasonably practicable after the Purchase Date.
 


6



--------------------------------------------------------------------------------



Exhibit 10.1


(g)    Foreign Employees. In order to facilitate participation in the Plan, the
Administrator may provide for such special terms applicable to Participants who
are citizens or residents of a foreign jurisdiction, or who are employed by a
Designated Subsidiary outside of the United States, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. For an Offering under the 423 Component, such special terms
may not be more favorable than the terms of rights granted under the Plan to
Eligible Employees who are residents of the United States. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose. No such special terms, supplements, amendments or
restatements will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.
 
(h)    Leave of Absence. If a Participant ceases active service by reason of a
leave of absence, then the Participant shall have the election, exercisable up
until no later than thirty (30) calendar days prior to the end of the Offering
Period (or by such later date prior to the end of the Offering Period as the
Administrator determines in its sole discretion) in which such leave of absence
commences (or, if earlier, the date immediately preceding the date on which the
Participant ceases to be an Eligible Employee), to (i) withdraw all the funds in
the Participant’s account at the commencement of such leave or (ii) have such
funds held for the purchase of Shares at the end of such Offering Period. If no
such election is made, then such funds shall automatically be held for the
purchase of Shares at the end of such Offering Period. In no event, however,
shall any further payroll deductions be added to the Participant’s account
following the commencement of such leave of absence, unless otherwise required
by Applicable Law. Should the Participant return to active service (x) within 3
months following the commencement of his or her leave of absence or (y) prior to
the expiration of any longer period for which such Participant’s right to
reemployment with the Company is guaranteed by statute or contract, then his or
her payroll deductions under the Plan shall automatically resume upon his or her
return at the rate in effect at the time the leave began, and if a new Offering
Period begins during the period of the leave, then the Participant will
automatically be enrolled in that purchase period at the rate of payroll
deduction in effect for him or her at the time the leave commenced, but payroll
deductions for that Offering Period shall not actually begin until the
Participant returns to active service, unless otherwise required by Applicable
Law. However, an individual who returns to active employment following a leave
of absence that exceeds in duration the applicable (x) or (y) time period will
be treated as a new Employee for purposes of subsequent participation in the
Plan and must accordingly re-enroll in the Plan (by making a timely filing of
the prescribed enrollment forms) on or before the start date of any subsequent
Offering Period in which he or she wishes to participate.
 
6.
Grant and Exercise of Rights

 
(a)    Grant of Rights. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted a right
to purchase the maximum number of Shares specified under Section 4(b), subject
to the limits in Section 5(e), and will have the right to buy, on each Purchase
Date during such Offering Period (at the applicable Purchase Price), such number
of whole Shares as is determined by dividing (A) such Participant’s payroll
deductions accumulated prior to such Purchase Date and retained in the
Participant’s account as of the Purchase Date, by (B) the applicable Purchase
Price (rounded down to the nearest Share). The right will expire on the earlier
of: (x) the last Purchase Date of the Offering Period, (y) the last day of the
Offering Period and (z) the date on which the Participant withdraws in
accordance with Section 7(a) or Section 7(c).
 
(b)    On each Purchase Date, each Participant’s accumulated payroll deductions
and any other additional payments specifically provided for in the applicable
Offering Document will be applied to the purchase of whole Shares, up to the
maximum number of Shares permitted pursuant to the terms of the Plan and the
applicable Offering Document, at the Purchase Price. Unless the Offering
Document specifically provides otherwise, no fractional Shares will be issued
upon the exercise of rights granted under the Plan and any cash in lieu of
fractional Shares remaining after the purchase of whole Shares upon exercise of
a purchase right will be paid to such Participant in one lump sum in cash as
soon as reasonably practicable after the Purchase Date. Shares issued pursuant
to the Plan may be evidenced in such manner as the Administrator may determine
and may be issued in certificated form or issued pursuant to book-entry
procedures.
 
(c)    Pro Rata Allocation of Shares. If the Administrator determines that, on a
given Purchase Date, the number of Shares with respect to which rights are to be
exercised may exceed (i) the number of Shares that were


7



--------------------------------------------------------------------------------



Exhibit 10.1


available for issuance under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of Shares available for issuance under the
Plan on such Purchase Date, the Administrator may in its sole discretion provide
that the Company will make a pro rata allocation of the Shares available for
purchase on such Enrollment Date or Purchase Date, as applicable, in as uniform
a manner as will be practicable and as it determines in its sole discretion to
be equitable among all Participants for whom rights to purchase Common Stock are
to be exercised pursuant to this Section 6 on such Purchase Date, and will
either (i) continue all Offering Periods then in effect, or (ii) terminate any
or all Offering Periods then in effect pursuant to Section 9. The Company may
make pro rata allocation of the Shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date. The balance of the
amount credited to the account of each Participant that has not been applied to
the purchase of Shares will be paid to such Participant in one lump sum in cash
as soon as reasonably practicable after the Purchase Date.
 
(d)    Withholding. The Participant must make adequate provision for any
federal, state, or other tax withholding obligations that arise in connection
with the Participant's participation in the Plan. The Company and the Designated
Subsidiaries are authorized to withhold any applicable taxes from the
Participant’s compensation, from the Shares purchased under the Plan, from the
proceeds of the sale of Shares purchased under the Plan or by such other means
as permissible under Applicable Law.
 
(e)    Conditions to Issuance of Common Stock. The Company is not required to
issue or deliver any certificate or certificates for, or make any book entries
evidencing, Shares purchased upon the exercise of rights under the Plan prior to
fulfillment of all of the following conditions:
 
(i)
The admission of such Shares to listing on all stock exchanges, if any, on which
the Common Stock is then listed;

 
(ii)
The completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, that the
Administrator will, in its absolute discretion, deem necessary or advisable;

 
(iii)
The obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator will, in its absolute discretion,
determine to be necessary or advisable;

 
(iv)
The payment to the Company or a Designated Subsidiary of all amounts that the
Company or the Designated Subsidiary is required to withhold under federal,
state or local law as a result of the Participant's participation in the Plan;
and

 
(v)
The lapse of such reasonable period of time following the exercise of the rights
as the Administrator may from time to time establish for reasons of
administrative convenience.

 
(f)    ESPP Broker. If the Administrator designates or approves a stock
brokerage or other financial services firm (the “ESPP Broker”) to hold shares
purchased under the Plan for the accounts of Participants, the following
procedures will apply. Promptly following each Purchase Date, the number of
shares of Common Stock purchased by each Participant will be deposited into an
account established in the Participant’s name with the ESPP Broker. Each
Participant will be the beneficial owner of the Common Stock purchased under the
Plan and will have all rights of beneficial ownership in such Common Stock. A
Participant will be free to undertake a disposition of the shares of Common
Stock in his or her account at any time, but, in the absence of such a
disposition, the shares of Common Stock purchased under the Plan must remain in
the Participant’s account at the ESPP Broker until the holding period set forth
in Section 423 of the Code has been satisfied, unless required otherwise by
Applicable Law or by determination of the Administrator. With respect to shares
of Common Stock purchased under the Plan for which the holding period set forth
above has been satisfied, or otherwise permitted by Applicable Law or the
Administrator, the Participant may move those shares of Common Stock to another
brokerage account of the Participant’s choosing or request that a stock
certificate be issued and delivered to him or her. Dividends paid in the form of
shares of Common Stock with respect to Common Stock in a Participant’s account
shall be credited to such account.
 


8



--------------------------------------------------------------------------------



Exhibit 10.1


7.
Withdrawal; Cessation of Eligibility

 
(a)    Withdrawal. A Participant may withdraw all but not less than all of the
payroll deductions credited to his or her account and not yet used to exercise
his or her rights under the Plan at any time by giving written notice to the
Company in a form acceptable to the Company no later than thirty (30) calendar
days prior to the end of the Offering Period, or by such later date prior to the
end of the Offering Period as the Administrator determines in its sole
discretion. All of the Participant’s payroll deductions credited to his or her
account during an Offering Period will be paid to such Participant as soon as
reasonably practicable after receipt of notice of withdrawal and such
Participant’s rights for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of Shares will be made for
such Offering Period. If a Participant withdraws from an Offering Period,
payroll deductions will not resume at the beginning of the next Offering Period
unless the Participant timely delivers to the Company a new subscription
agreement.
 
(b)    Future Participation. A Participant’s withdrawal from an Offering Period
will not have any effect upon his or her eligibility to participate in any
similar plan that may hereafter be adopted by the Company or a Designated
Subsidiary or in subsequent Offering Periods that commence after the termination
of the Offering Period from which the Participant withdraws.
 
(c)    Cessation of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee for any reason, he or she will be deemed to have elected to withdraw
from the Plan pursuant to this Section 7 and the payroll deductions credited to
such Participant’s account during the Offering Period will be paid to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 12(d), as soon as reasonably practicable, and
such Participant’s rights for the Offering Period will automatically terminate.
 
8.
Adjustments Upon Changes in Stock

 
(a)    Changes in Capitalization. Subject to Section 8(c), in the event that the
Administrator determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property), Change of
Control, reorganization, merger, amalgamation, consolidation, combination,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, as
determined by the Administrator, affects the Common Stock such that an
adjustment is determined by the Administrator to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available under the Plan or with respect to any
outstanding purchase rights under the Plan, the Administrator will make
equitable adjustments, if any, to reflect such change with respect to (i) the
aggregate number and type of Shares (or other securities or property) that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3(a) and the limitations established in each Offering
Document pursuant to Section 4(b) on the maximum number of Shares that may be
purchased); (b) the class(es) and number of Shares and price per Share subject
to outstanding rights; and (c) the Purchase Price with respect to any
outstanding rights.
 
(b)    Subject to Section 8(c), in the event of any transaction or event
described in Section 8(a) or any unusual or nonrecurring transactions or events
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate (including without limitation any Change of Control), or of
changes in Applicable Law or accounting principles, the Administrator, in its
discretion, and on such terms and conditions as it deems appropriate, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent the
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any right under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
 
    (i)    To provide for either (i) termination of any outstanding right in
exchange for an amount of cash, if any, equal to the amount that would have been
obtained upon the exercise of such right had such right been currently
exercisable or (ii) the replacement of such outstanding right with other rights
or property selected by the Administrator in its sole discretion;
 


9



--------------------------------------------------------------------------------



Exhibit 10.1


    (ii)    To provide that the outstanding rights under the Plan will be
assumed by the successor or survivor corporation, or a parent or subsidiary
thereof, or will be substituted for by similar rights covering the stock of the
successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;
 
    (iii)    To make adjustments in the number and type of Shares (or other
securities or property) subject to outstanding rights under the Plan and/or in
the terms and conditions of outstanding rights and rights that may be granted in
the future;
 
    (iv)    To provide that Participants’ accumulated payroll deductions may be
used to purchase Common Stock prior to the next occurring Purchase Date on such
date as the Administrator determines in its sole discretion and the
Participants’ rights under the ongoing Offering Period(s) will be terminated;
and
 
    (v)    To provide that all outstanding rights will terminate without being
exercised.
 
(c)    No Adjustment Under Certain Circumstances. No adjustment or action
described in this Section 8 or in any other provision of the Plan is authorized
to the extent that such adjustment or action would cause the Plan to fail to
satisfy the requirements of Section 423 of the Code with respect to any
offerings under the 423 Component.
 
(d)    No Other Rights. Except as expressly provided in the Plan, no Participant
will have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, will affect, and no adjustment by
reason thereof will be made with respect to, the number of Shares subject to
outstanding rights under the Plan or the Purchase Price with respect to any
outstanding rights.
 
9.
Amendment, Modification and Termination

 
(a)    Amendment, Modification and Termination. The Administrator may amend,
suspend or terminate the Plan at any time and from time to time; provided,
however, that approval of the Company’s stockholders will be required to amend
the Plan to: (i) increase the aggregate number, or change the type, of shares
that may be sold pursuant to rights under the Plan under Section 3(a) (other
than an adjustment as provided by Section 8); (ii) change the corporations or
classes of corporations whose employees may be granted rights under the Plan; or
(iii) change the Plan in any manner that would cause the Plan to no longer be an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code
for purposes of its 423 Component.
 
(b)    Certain Changes to Plan. Without stockholder consent and without regard
to whether any Participant rights may be considered to have been adversely
affected, to the extent permitted by Section 423 of the Code for purposes of the
423 Component, the Administrator is entitled to change the Offering Periods,
limit the frequency and/or number of changes in the amount withheld from
Compensation during an Offering Period, establish the exchange ratio applicable
to amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of payroll withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion to be
advisable that are consistent with the Plan.
 
(c)    Actions In the Event of Unfavorable Financial Accounting Consequences. In
the event the Administrator determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Administrator
may, in its discretion and, to the extent necessary or desirable and permitted


10



--------------------------------------------------------------------------------



Exhibit 10.1


under Applicable Law, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:
 
    (i)    altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
 
    (ii)    shortening any Offering Period so that the Offering Period ends on a
new Purchase Date, including an Offering Period underway at the time of the
Administrator action; and
 
    (iii)    allocating Shares.


Such modifications or amendments will not require stockholder approval or the
consent of any Participant.
 
(d)    Payments Upon Termination of Plan. Upon termination of the Plan, the
balance in each Participant’s Plan account will be refunded as soon as
practicable after such termination, without any interest thereon, unless
required otherwise by Applicable Law.
 
10.
Term of Plan



The Plan is effective as of the Effective Date. The effectiveness of the Plan is
subject to approval of the Plan by the stockholders of the Company within twelve
months following the date the Plan is first approved by the Board. No right may
be granted under the Plan prior to such stockholder approval. No rights may be
granted under the Plan during any period of suspension of the Plan or after
termination of the Plan.
 
11.
Administration

 
    (a)    Administrator. Unless otherwise determined by the Board, the
Administrator of the Plan will be the Compensation and Leadership Resources
Committee of the Board (or another committee or subcommittee of the Board to
which the Compensation and Leadership Resources Committee of the Board delegates
administration of the Plan) (such committee, the “Committee“). Notwithstanding
the immediately preceding sentence, the Board may at any time vest in the Board
any authority or duties for administration of the Plan.
 
    (b)    Action by the Administrator. Unless otherwise established by the
Board or in any charter of the Administrator, a majority of the members
comprising the Administrator will constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present and, subject to
Applicable Law and the Bylaws of the Company, acts approved in writing by a
majority of the Administrator in lieu of a meeting, will be deemed the acts of
the Administrator. Each member of the Administrator is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other Employee, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
    (c)    Authority of Administrator. The Administrator will have the power,
subject to, and within the limitations of, the express provisions of the Plan:
 
    (i)    To determine when and how rights to purchase Common Stock will be
granted and the provisions of each offering of such rights (which need not be
identical).
 
    (ii)    To designate, from time to time (A) which Subsidiaries will be
Designated Subsidiaries participating in the 423 Component, (B) which
Subsidiaries will be Designated Subsidiaries participating in the Non-423
Component, (C) which branches, representative offices or other disregarded
entities of the Company or


11



--------------------------------------------------------------------------------



Exhibit 10.1


of any Designated Subsidiary may be excluded from participation in the Plan, in
each case to the extent consistent with Section 423 of the Code or as
implemented under the Non-423 Component, and (D) which Designated Subsidiaries
will participate in each separate Offering (to the extent that the Company makes
separate Offerings). Such designation may be made without the approval of the
stockholders of the Company.
 
    (iii)    To construe and interpret the Plan and rights granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it will deem
necessary or expedient to make the Plan fully effective.
 
    (iv)    To amend, suspend or terminate the Plan as provided in Section 9.
 
    (v)    Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary or expedient to promote the best interests of the
Company and its Subsidiaries and to carry out the intent that the Plan be
treated as a Qualified ESPP with respect to the 423 Component.
 
    (d)    Decisions Binding. The Administrator’s interpretation of the Plan,
any rights granted pursuant to the Plan, any subscription agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
 
12.
Miscellaneous

 
    (a)    Restriction upon Assignment. A right granted under the Plan will not
be transferable other than by will or the applicable laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant. Except as provided in Section 12(d) hereof, a right under the Plan
may not be exercised to any extent except by the Participant. The Company will
not recognize and will be under no duty to recognize any assignment or
alienation of the Participant’s interest in the Plan, the Participant’s rights
under the Plan or any rights thereunder.
 
    (b)    Rights as a Stockholder. With respect to Shares subject to a right
granted under the Plan, a Participant will not be deemed to be a stockholder of
the Company, and the Participant will not have any of the rights or privileges
of a stockholder, until such Shares have been issued to the Participant or his
or her nominee following exercise of the Participant’s rights under the Plan. No
adjustments will be made for dividends (ordinary or extraordinary, whether in
cash securities, or other property) or distribution or other rights for which
the record date occurs prior to the date of such issuance, except as otherwise
expressly provided herein or as determined by the Administrator.
 
    (c)    Interest. No interest will accrue on the payroll deductions or
contributions of a Participant under the Plan, unless otherwise required by
Applicable Law.
 
    (d)    Designation of Beneficiary.
 
(i)
A Participant may, if permitted by the Administrator, file a written designation
of a beneficiary who is to receive any Shares and/or cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to a Purchase Date on which the Participant’s rights are exercised
but prior to delivery to such Participant of such Shares and cash. In addition,
if permitted by the Administrator, a Participant may file a written designation
of a beneficiary who is to receive any cash from the Participant’s account under
the Plan in the event of such Participant’s death prior to exercise of the
Participant’s rights under the Plan. If the Participant is married and resides
in a community property state, a designation of a person other than the



12



--------------------------------------------------------------------------------



Exhibit 10.1


Participant’s spouse as his or her beneficiary will not be effective without the
prior written consent of the Participant’s spouse.


(ii)
Such designation of beneficiary may be changed by the Participant at any time by
written notice to the Company. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company will deliver such Shares
and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator is appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such Shares and/or cash to
the spouse or to any one or more dependents or relatives of the Participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.



(e)    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
    (f)    Equal Rights and Privileges. Subject to Section 5(g), all Eligible
Employees in each Offering under the 423 Component will have equal rights and
privileges under this Plan so that the Offering qualifies as an offering under a
Qualified ESPP. Subject to Section 5(g), any provision of this Plan in
connection with the 423 Component that is inconsistent with Section 423 of the
Code will, without further act or amendment by the Company, the Board or the
Administrator, be reformed to comply with the equal rights and privileges
requirement of Section 423 of the Code.
 
    (g)    Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company will not be obligated to segregate such payroll deductions, unless
required otherwise by Applicable Law.
 
    (h)    Reports. Statements of account will be given to Participants at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of Shares purchased and the remaining cash balance,
if any.
 
    (i)    No Employment Rights. Nothing in the Plan will be construed to give
any person (including any Eligible Employee or Participant) the right to remain
in the employ of the Company or any Parent or Subsidiary or affect the right of
the Company or any Parent or Subsidiary to terminate the employment of any
person (including any Eligible Employee or Participant) at any time, with or
without cause.
 
    (j)    Notice of Disposition of Shares. Each Participant participating in
the 423 Component will give prompt notice to the Company of any disposition or
other transfer of any Shares purchased upon exercise of a right under the Plan
if such disposition or transfer is made: (a) within two years from the
Enrollment Date of the Offering Period in which the Shares were purchased or (b)
within one year after the Purchase Date on which such Shares were purchased.
Such notice will specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by the Participant in such disposition or other transfer.
 
    (k)    Governing Law. The Plan and any agreements hereunder will be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction
 
    (l)    Electronic Forms. To the extent permitted by Applicable Law and in
the discretion of the Administrator, an Eligible Employee may submit any form or
notice as set forth herein by means of an electronic


13



--------------------------------------------------------------------------------



Exhibit 10.1


form approved by the Administrator. Before the commencement of an Offering
Period, the Administrator will prescribe the time limits within which any such
electronic form will be submitted to the Administrator with respect to such
Offering Period in order to be a valid election.


14

